Pee Oueiam.
Plaintiff as general administratrix has a verdict for $5,000 for pain and suffering, &c., of her intestate and as administratrix ad prosequendum a verdict for $20,000 for damages for his death both rights of recovery arising through and out of the alleged negligence of the defendant in the operation of his motor vehicle at Grand and Broad avenue, in Ridge-field, Bergen county, New Jersey.
We are asked to set these verdicts aside because they are . against the weight of the evidence, upon the question .of contributory negligence of plaintiff’s decedent, and because they are excessive.
Our examination of the proofs satisfies us that neither ground warrants us in setting aside the verdicts and the rule to show cause is therefore discharged, with costs.